DETAILED ACTION
This communication is in responsive to Application 17/320809 filed on 9/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 6-25 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) files submitted have been considered and approved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012387 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variation of each other. For example, the issued patent anticipates each limitation of the current claims. Similarly, the independent claims of the issued patent are substantially similar to the current claims and thus rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claims 6, 13 and 20:
Claim 6 deals matching individuals during a time period based on voting and matching criteria. The following limitations of receiving a vote for an activity during a timer period where the user weight certain criteria more than other for his or her preference to select a second individual “a match” to meet for the activity during the specific time period are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity making claim 6 abstract because the claim falls under certain methods of organizing human activities e.g. managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.  
The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similar considered to be certain methods of organizing human activity as indicated above.
Furthermore, the claim does not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claim does not recite any particular use for these determinations that improve upon the underlying computer technology.
Thus, this judicial exception is not integrated into a practical application because the limitations when taken both as a whole and individually in the claim are not to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception e.g. the claim does not improve matches as alleged by the instant specification. 
Moreover, the claim recites the additional elements of “client device,” “graphical user interface,” “network communication,” “messaging system” and “automatically disabling the network communication.” The additional elements are merely implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)). Accordingly, the claims do not recite a practical application of the abstract concepts recited by the claims. 
Additionally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic computer components that perform generic computer function where the additional elements are mere instructions to apply an exception using a generic computer, thus cannot provide an inventive concept. 
For example, the elements of the method claim, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Furthermore, the method claim is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment. The recitation of well-known computer functions does not meet the “significantly more” threshold. 
Thus, the claim is not patent eligible. Similar rationales apply to independent claims 13 and 20 because they are not substantially different from independent claim 6. Moreover, claim 13 recites additional element of processor and computer readable storage medium but still the additional limitation are still generic computer components that perform generic computer function where the additional elements are mere instructions to apply an exception using a generic computer, thus cannot provide an inventive concept. Also Claim 20 is similar to claim 13. Thus, the claims are not patent eligible.
B. Dependent claims: 
a. The dependent claims 7-12, 14-19 and 21-25 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 7, 14 and 21 does not add additional elements or limitation to integrate the abstract idea into practical application because the use of ephemeral time period still within the abstract concept identified by the courts as illustrated above and also because the claims does not impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception e.g. the claim does not improve matches as alleged by the instant specification. 
Claims 8, 15 and 22 recite additional elements of “first weight” and “second weight.” However all the additional elements are also abstract because the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Claims 9, 16 and 23 recite additional elements of “display an image.” However all the additional elements are also abstract because displaying an image is well-understood, routine and conventional in the field in other words the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Claims 10, 17 and 24 recite additional elements of “push notification.” However all the additional elements are also abstract because the use of push notification is well-understood, routine and conventional in the field in other words the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Claims 11, 18 and 25 recite additional elements of “input to a GUI.” However all the additional elements are also abstract because using a GUI for inputting data is well-understood, routine and conventional in the field in other words the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Claims 12 and 19 recite additional elements of “mobile device.” However all the additional elements are also abstract because using a mobile device is well-understood, routine and conventional in the field in other words the limitations do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
Thus, the dependent claims 7-12, 14-19 and 21-25 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 9, 11-14, 16, 18-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shnitzer et al. (hereinafter Shnitzer) US 2016/0140672 A1 in view of Fahlgren et al. (hereinafter Fahlgren) US 2016/0344777 A1.

Regarding Claim 6, Shnitzer teaches a method, comprising: 
receiving, from a client device, a vote for a preference by a first individual that relates to an activity during an ephemeral time period (¶0081-¶0085 & Fig. 19; user provides preferences e.g. age, gender, smoke, pets, activity where each is scored then prioritized “vote” and then weighted. Note that each activity has ephemeral time period as illustrated in Fig. 18 e.g. 9AM to 5PM note that a user may modify or select the time as needed); 
accessing matching criteria associated with the first individual, the matching criteria specifying one or more characteristics of one or more individuals from a pool of individuals (Fig. 19 step 1907; display matching profiles); 
generating matches between the first individual and one or more individuals from the pool of individuals based upon common votes and the matching criteria (Examiner interprets common votes as an agreeing on activity including time and date as illustrated in Fig. 12. Also see Fig. 19 step 1908, ¶0064; The user may message or invite the matched user for playing tennis upon agreeing “common votes” on a location and time. Also see step 1205 of Fig. 12), 
the common votes representing a corresponding preference indicated by the vote from the first individual and votes of the one or more individuals from the pool of individuals (Fig. 12, see steps 1204-1206 or Fig. 13 step 1309 or ¶0188-¶0190), 
wherein generating the matches includes applying respective weights to the common votes and the matching criteria based on the ephemeral time period (¶0081-¶0085 & Fig. 19; user provides preferences e.g. age, gender, smoke, pets, activity where each is scored then prioritized “vote” and then weighted. Note that each activity has ephemeral time period as illustrated in Fig. 18 e.g. 9AM to 5PM note that a user may modify or select the time as needed);  
supplying to the client device data for display on a graphical user interface, the data including the matches and prompts for the first individual to accept or decline the matches (Fig. 19 step 1907-1908); 
receiving a match acceptance from the client device for a second individual (Fig. 19 step 1910); 
in response to receiving the match acceptance, enabling network communication by a messaging system between the first individual and the second individual for the ephemeral time period (¶0186-¶0191; enable communication between users); 
Shnitzer does not expressly teach and automatically disabling the network communication by the messaging system after the ephemeral time period expires.
Fahlgren teaches and automatically disabling the network communication by the messaging system after the ephemeral time period expires (Fig. 9 & ¶0064; enable ephemeral communications for participants and disable the communication once the ephemeral period is expired).
It would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the teachings of Fahlgren into the system of Shnitzer in order to enable ephemeral communications (¶0064). Utilizing such teachings enable service providers to benefit from facilitating connection between users for a limited time by easily setup for participants communications when they temporarily need to communicate (¶0064). 

Regarding Claim 7, Shnitzer in view of Fahlgren teaches the method of claim 6, Shnitzer further teaches wherein the weights depend on when the generating of the matches occurs relative to the ephemeral time period (¶0081-¶0085 & Fig. 19; user provides preferences e.g. age, gender, smoke, pets, activity where each is scored then prioritized “vote” and then weighted. Note that each activity has ephemeral time period as illustrated in Fig. 18 e.g. 9AM to 5PM note that a user may modify or select the time as needed).


Regarding Claim 9, Shnitzer in view of Fahlgren teaches the method of claim 6, Shnitzer further teaches wherein the messaging system is configured to display an image associated with the first individual or the second individual (see Figs. 5-10).

Regarding Claim 11, Shnitzer in view of Fahlgren teaches the method of claim 6, Shnitzer further teaches wherein the vote is received in response to an input to a graphical user interface of the client device (¶0081-¶0085 & Fig. 19; user provides preferences e.g. age, gender, smoke, pets, activity where each is scored then prioritized “vote” and then weighted. User may prioritize and modify search “vote.” Note that each activity has ephemeral time period as illustrated in Fig. 18 e.g. 9AM to 5PM note that a user may modify or select the time as needed).

Regarding Claim 12, Shnitzer in view of Fahlgren teaches the method of claim 6, Shnitzer further teaches wherein the client device comprises a mobile device (abstract & fig. 3; mobile).

	Claims 13-14, 16, 18-21, 23 and 25 are substantially similar to the above claims, thus the same rationale applies. 

Claims 8, 15 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Shnitzer in view of Fahlgren and further in view of Perry et al. (hereinafter Perry) US 2018/0285986 A1.

Regarding Claim 8, Shnitzer in view of Fahlgren teaches the method of claim 6, Shnitzer further teaches wherein generating the matches comprises: during the ephemeral time period, applying a first weight to the common votes (¶0081-¶0085 & Fig. 19; user provides preferences e.g. age, gender, smoke, pets, activity where each is scored then prioritized “vote” and then weighted. Note that each activity has ephemeral time period as illustrated in Fig. 18 e.g. 9AM to 5PM note that a user may modify or select the time as needed); 
Shnitzer in view of Fahlgren do not expressly teach and after the ephemeral time period, applying a second weight to the common votes that is greater than the first weight applied to the common votes.
Perry teaches and after the ephemeral time period, applying a second weight (¶0090-¶0096; An activity ranking engine 54 draws on the activity attributes “first weight” and the user attributes “second weight” to select activities to display through user interface 42 to a given user 14 seeking a match. Additionally see ¶0033-¶0035; a weighting function and an activity ranking engine are applied to potential matches e.g. selecting or rejection matches and activities “first weight” and rejecting or accepting a match “second weight”) to the common votes that is greater than the first weight applied to the common votes (¶0014, ¶0038; by targeting and facilitating in-person activities, users can expedite the ultimate objective of in-person contact with compatible users without necessarily engaging other protocols within the online system. Additionally, ¶0047-¶0057 implies that first weight is greater than the second weight since the system assess whether said second set of activities is the same one as the first specific activity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Perry into the system of Shnitzer in view of Fahlgren in order to enable the system to collect users’ data and engagement activities together (abstract).  Utilizing such teachings enable the system to consider intrinsic user and activity attributes as well as activity-related attributes derived from the behavior of the users in relation to the activities (abstract). 

Claims 15 and 22 are substantially similar to the above claims, thus the same rationale applies.

Claims 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shnitzer in view of Fahlgren and further in view of Cui et al. (hereinafter Cui) US 2019/0158305 A1.

Regarding Claim 10, Shnitzer in view of Fahlgren teaches the method of claim 6, but do not expressly teach further comprising sending a push notification to the client device with a prompt for a first individual to provide the vote for a preference that relates to the activity during the ephemeral time period.
Cui teaches further comprising sending a push notification to the client device with a prompt for a first individual to provide the vote for a preference that relates to the activity during the ephemeral time period (¶0063; then the BAS app 103 may send a push notification to the building occupants' 107 wearable activity trackers 104A and/or smartphones 104B to request additional information, e.g., may push a request to the users 107 (e.g., via activity trackers 104A and/or smartphones 104B) to provide more information, which may include an updated comfort value or vote, or updated detailed measurement data, e.g., such as skin temperature or other sensed data, in order to determine a better estimate of the comfort value for the particular BAS zone).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Cui into the system of Shnitzer in view of Fahlgren in order to request additional information about specific activity (¶0063). Utilizing such teachings enable the system to use the additional information for further processing (¶0063). 

Claims 17 and 24 are substantially similar to the above claims, thus the same rationale applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455